Title: From George Washington to William Phillips, 9 November 1780
From: Washington, George
To: Phillips, William


                        
                            Sir
                            Head Quarters 9th November 1780
                        
                        I had the honor of receiving your favor of the 4th by Mr Commissary Skinner, who reported to me the exchanges
                            of the Officers and privates which had been carried finally into effect by him and Mr Loring, and laid before me proposals
                            of exchanging a further number of the Officers and Staff of the Convention Troops for a like number of ours, on
                            equality of Rank, or by composition, where that would not apply. I have acceded to these propositions, and orders are gone
                            to permit the Gentlemen interested in the exchange immediately to repair to Elizabeth Town. I have forwarded all the
                            letters committed to my care by the same Express.
                        I have given Mr Skinner directions on the subject of the other propositions.
                        As soon as I am informed of the name of the Vessel intended for Virginia, and other particulars requisite, I
                            will grant passports for her—If she is to return to New York, you will be pleased to mention it, that the passports may
                            be made out accordingly. I have the honor to be Sir Yr most obt and hble Serv. 
                        
                            